Exhibit 10.15

Execution Version

PRE-EMPTIVE RIGHTS AGREEMENT

This Pre-emptive Rights Agreement (this “Agreement”) is entered into as of
May 10, 2017 (the “Effective Date”), by and between Tellurian Inc., a Delaware
corporation (“Tellurian” or the “Company”) formerly known as Magellan Petroleum
Corporation (“Magellan”), and Total Delaware, Inc., a Delaware corporation
(“Total” or the “Purchaser”).

RECITALS:

WHEREAS, Tellurian Investments Inc., a Delaware corporation (“Tellurian
Investments”) and Total entered into that Common Stock Purchase Agreement, dated
as of December 19, 2016 (the “Purchase Agreement”), pursuant to which Total
purchased and Tellurian Investments issued and sold 35,384,615 shares of common
stock, par value $0.001 per share, of Tellurian Investments in exchange for an
aggregate of $206,999,997.75;

WHEREAS, Magellan, Tellurian Investments and River Merger Sub, Inc., a Delaware
corporation and direct wholly owned subsidiary of Magellan (“Merger Sub”),
entered into that Agreement and Plan of Merger, dated August 2, 2016 (as amended
on November 23, 2016 and December 19, 2016, the “Merger Agreement”), pursuant to
which each outstanding share of common stock, par value $0.001 per share, of
Tellurian Investments was converted into the right to receive 1.3 shares of
common stock, par value $0.01 per share, of Magellan (“Magellan Common Stock”),
and Merger Sub merged with and into Tellurian Investments, with Tellurian
Investments continuing as the surviving corporation and a direct subsidiary of
Magellan (the “Merger”);

WHEREAS, Magellan and Total entered into that Guaranty and Support Agreement,
dated as of January 3, 2017 (the “Guaranty Agreement”), pursuant to which
Magellan agreed, contingent on the closing of the Merger, to guarantee to Total
the performance of all of the obligations of Tellurian Investments in connection
with the Purchase Agreement;

WHEREAS, this Agreement is being executed and delivered in connection with the
closing of the transactions contemplated by the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

PRE-EMPTIVE RIGHTS

Section 1.1     Grant of Pre-Emptive Rights. The Company shall undertake
commercially reasonable efforts to provide Purchaser with advance written notice
of any proposed offering of Company equity securities (including any securities
or rights convertible into Company equity securities, collectively,
“Securities”), other than an Excepted Offering (it being understood that neither
the conversion of securities outstanding on the date hereof into equity
securities of the Company, nor the existence of such a conversion right, nor any
offering with respect to which the Purchaser was already offered the opportunity
to exercise its pre-emptive rights contemplated hereunder shall constitute an
offering of equity securities of the Company to which this Agreement applies).

Section 1.2     Offering Notice and Election to Purchase. Prior to or in
connection with the consummation of any offering of Securities, other than an
Excepted Offering or an ATM Offering (any such offering of Securities, an
“Offering”), Tellurian shall promptly notify Purchaser in writing of the terms
of such Offering (the “Offering Notice”), and Purchaser shall have a right to
purchase Securities of the kind offered in such Offering on the following terms:



--------------------------------------------------------------------------------

(a)    Purchaser shall be entitled to purchase in connection with such Offering
such Securities up to such aggregate amount as would permit Purchaser to
maintain its Fully Diluted Pro Rata Ownership Percentage.

(b)    In the event an Offering is conducted as a registered public offering,
Purchaser shall be entitled to purchase such Securities at the public offering
price for such Offering. In the event the Offering is conducted as an
underwritten registered offering in which there is a separate closing for the
issuance of Securities pursuant to the underwriters’ over-allotment or similar
option, the Company shall provide a separate Offering Notice to Purchaser with
respect to such issuance. In the event the Offering is conducted as an offering
other than a public offering (e.g., a private placement), Purchaser shall be
entitled to purchase such Securities at the same price that was paid by the
purchasers of Securities in such Offering.

(c)    Purchaser shall have seven calendar days from the date of its receipt of
the Offering Notice to elect to purchase, and to fully fund the purchase, of any
such Securities. If Purchaser does not elect to purchase any Securities and/or
does not provide immediately available funds for the purchase of such Securities
to Tellurian within such seven calendar day period, Purchaser’s rights to
purchase such Securities shall terminate.

Section 1.3     ATM Offer and Election to Purchase. Notwithstanding the
foregoing, if the Company conducts an ATM Offering, the Company shall not be
required to provide Purchaser with advance notice of any such ATM Offering;
provided, however, that the Company shall be required to offer (an “ATM Offer”)
Purchaser the opportunity to purchase Securities of the same kind offered by the
Company in the ATM Offering on a quarterly basis in arrears up to such aggregate
amount as would enable Purchaser to maintain its Fully Diluted Pro Rata
Ownership Percentage, on the following terms:

(a)    The ATM Offer shall be made in writing to Purchaser promptly following
the end of each calendar quarter during which any Securities were sold pursuant
to an ATM Offering, but in any event no later than the Tenth (10th) Business Day
following the end of such calendar quarter.

(b)    Purchaser shall be entitled to purchase such Securities at a price equal
to the volume weighted average price at which such Securities were sold by the
Company pursuant to such ATM Offering over the immediately preceding calendar
quarter.

(c)    Purchaser shall have seven calendar days from the date of its receipt of
the ATM Offer pursuant to this Section 1.3 to elect to purchase, and to fully
fund the purchase, of any such Securities. If Purchaser does not elect to
purchase any Securities and/or does not provide immediately available funds for
the purchase of such Securities to the Company within such seven calendar day
period, Purchaser’s rights to purchase such Securities shall terminate.

Section 1.4     Private Placement and Legends; Content of Notices. Purchaser
acknowledges that any Securities purchased hereunder by the Purchaser will be
issued in a private placement with an appropriate restrictive legend. In
addition to the other information required hereunder, each Offering Notice and
each notice of an ATM Offer shall include the Company’s calculation of the
Purchaser’s Fully Diluted Pro Rata Ownership Percentage and the number of
Securities Purchaser is entitled to Purchase hereunder with respect to the
offering to which such Offering Notice or notice of ATM Offering relates.

 

2



--------------------------------------------------------------------------------

Section 1.5     No Violation of Law; Commercially Reasonable Efforts.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be obligated to take any actions hereunder that, based upon the advice of
counsel, would violate or otherwise conflict with any applicable law, regulation
or any securities exchange requirement. The Company shall use commercially
reasonable efforts to address any legal obstacle to taking any actions
contemplated hereunder as soon as reasonably practicable. In the event the
approval of the Company’s stockholders is required to effect or otherwise
consummate the terms as contemplated hereunder, the Company agrees to take all
commercially reasonable actions within its control (including calling and
holding board and stockholder meetings) to obtain any such stockholder approval.

Section 1.6     Definitions. As used in this Agreement, the following terms
shall have the meanings ascribed thereto below:

(a)    The term “Excepted Offering” shall mean any offering of Securities (i) in
connection with any merger, acquisition, joint venture or other similar
transaction; (ii) pursuant to any equity incentive plan or any director or
employee benefit plan; (iii) to be issued to members of the Magellan board of
directors pursuant to the terms of the Merger Agreement; (iv) to be issued to
Petrie Partners Securities, LLC (“Petrie”) pursuant to the terms of the
engagement letter, dated as of June 29, 2015, by and between Magellan and Petrie
Partners, LLC, an affiliate of Petrie, which engagement letter was amended in
certain respects as of March 14, 2016, and assigned to Petrie; (v) to be issued
pursuant to the purchase and sale agreement, effective as of September 30, 2016,
by and among Magellan and the former owners of the membership interests in
Nautilus Technical Group LLC and Eastern Rider LLC; or (vi) pursuant to the
terms of the Preferred Stock (as such term is defined in the Purchase Agreement)
issued pursuant to the terms of the GE Stock Purchase Agreement (as such term is
defined in the Purchase Agreement).

(b)    The term “ATM Offering” shall mean an at-the-market offering of
Securities or other similar offering of Securities.

(c)    The term “Fully Diluted Pro Rata Ownership Percentage” shall mean,
(i) with respect to an Offering, the same pro rata fully diluted equity
ownership percentage in the Company that the Purchaser had immediately prior to
the consummation of such Offering, (ii) with respect to an ATM Offering, the
same pro rata fully diluted equity ownership percentage in the Company Purchaser
had immediately prior to the later of (A) the commencement of such ATM Offering,
and (B) the consummation or expiration of the last ATM Offer made by the Company
to Purchaser in connection with such ATM Offering, and (iii) with respect to the
determination of the Expiration Date under Section 1.7, the pro rata fully
diluted equity ownership percentage in the Company that the Purchaser had on the
date of such determination. In calculating the Purchaser’s fully diluted equity
ownership percentage in the Company pursuant to this Agreement, the Company
shall make reasonable, good faith estimates of the shares issuable upon
exercise, vesting or similar events relating to performance shares, performance
units or compensatory awards where the number of Securities issuable upon such
exercise, vesting or similar event cannot yet be determined at the date of such
calculation, including by assuming vesting of such awards at target levels of
performance and the continued employment of employees holding awards subject to
time vesting.

(d)    The term “Business Day” shall mean a day other than a Saturday or Sunday
or a day on which banking institutions in Houston, Texas are closed.

Section 1.7     Expiration Date. Notwithstanding anything to the contrary in
this Agreement, Purchaser’s rights and the Company’s obligations under this
Agreement shall terminate on such date that Purchaser’s Fully Diluted Pro Rata
Equity Ownership Percentage in the Company is less than 10% (the “Expiration
Date”).

 

3



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PROVISIONS

Section 2.1     Further Assurances. Each of the parties hereto agrees, without
additional consideration, to execute such documents and perform such further
acts as may be reasonably required or desirable to carry out or perform the
provisions of this Agreement.

Section 2.2     Waiver, Amendment. Neither this Agreement nor any provision
hereof shall be modified, waived, changed, discharged or terminated except by an
instrument in writing, signed by both of the parties hereto (in the case of a
modification) or, in all other cases, the party against whom any waiver, change,
discharge or termination is sought.

Section 2.3     Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party hereto and any assignment in violation of this Section 2.3 shall be void.

Section 2.4     Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 2.5     Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to this Agreement (the “Proceedings”), each party hereto
irrevocably submits to the jurisdiction of the federal or state courts located
in Harris County, Texas, which submission shall be exclusive unless none of such
courts has lawful jurisdiction over such Proceedings.

Section 2.6     Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

Section 2.7     Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

Section 2.8     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. Delivery of a copy of this Agreement bearing an original signature by
facsimile transmission or by electronic mail in “portable document format” form
shall have the same effect as physical delivery of the paper document bearing
the original signature.

Section 2.9     Notices. All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, or by e-mail, to the addresses listed below (or such
other address as either party shall have specified by notice in writing to the
other party). Notice given by e-mail shall be effective upon confirmation of
delivery (by e-mail or otherwise).

 

4



--------------------------------------------------------------------------------

If to Tellurian:  

Tellurian Inc.

1201 Louisiana Street, Suite 3100

Houston, Texas 77002

Attn: General Counsel

E-mail: daniel.belhumeur@tellurianinc.com

If to Total:  

TOTAL Delaware, Inc.

1201 Louisiana Street

Suite 1800

Houston, Texas 77002

Attn: General Counsel

E-mail: Elizabeth.matthews@total.com (with a copy to
celine.fiquet-gillion@total.com)

Section 2.10     Binding Effect. The provisions of this Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective successors and assigns. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person or entity, other than
Tellurian and Total, any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

Section 2.11     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

Section 2.12     Entire Agreement. This Agreement, together with the Transaction
Documents (as defined in the Purchase Agreement) and the Guaranty Agreement, is
intended by the parties hereto as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto and thereto in respect of the subject matter
contained herein and therein.

Section 2.13     Term. This Agreement shall terminate upon the occurrence of the
Expiration Date.

Section 2.14     Performance on a Non-Business Day. In the event that the final
day of a period set forth herein for the Purchaser to perform an action or
obligation hereunder (including the obligation to elect and fund the purchase of
Securities) falls on a day other than a Business Day, such period shall
automatically be extended to the end of the next succeeding Business Day.

[Signature page to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Pre-emptive Rights
Agreement as of the Effective Date.

 

Total Delaware, Inc. By:  

/s/ Isabelle Kieffer

Name:  

Isabelle Kieffer

Title:  

Vice President

 

Tellurian Inc. By:  

/s/ Meg Gentle

Name:  

Meg Gentle

Title:  

President

Signature Page to Pre-emptive Rights Agreement